1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   RICK FRIERI, on behalf of himself and               Case No.: 16-CV-1432 JLS (NLS)
     all others similarly situated, and on behalf
12
     of the general public,                              ORDER GRANTING
13                                      Plaintiff,       PRELIMINARY APPROVAL OF
                                                         CLASS ACTION SETTLEMENT
14   v.
15                                                       (ECF No. 76)
     SYSCO CORPORATION; SYSCO SAN
16   DIEGO, INC.; and DOES 1–100,
17                                   Defendants.
18
19         Presently before the Court is Plaintiff’s Motion for Preliminary Approval of Class
20   Action Settlement (“Mot.,” ECF No. 76).               Defendants have filed a Notice of
21   Non-Opposition to Plaintiff’s Motion (ECF No. 77).                 Because the settlement is
22   fundamentally fair, reasonable, and adequate, the Court GRANTS Plaintiff’s Motion.
23                                       BACKGROUND
24   I.    Factual and Procedural Background
25         On April 11, 2016, Plaintiff filed a putative class action suit alleging violations of
26   California’s Labor and Business and Professions Codes on behalf of non-exempt truck
27   ///
28   ///

                                                     1
                                                                                 16-CV-1432 JLS (NLS)
1    drivers working for Defendants Sysco Corporation and Sysco San Diego, Inc. Mot. at 10.1
2    Defendants own and operate trucks, other industrial vehicles, and industrial work sites in
3    California. First Amended Complaint (“FAC”) ¶ 2, ECF No. 15. The Settlement Class
4    includes “all non-exempt, hourly truck workers, truck drivers, or similar job designations
5    who are presently or formerly employed by [Defendants] within the state of California.”
6    Id. ¶ 1.
7             Plaintiff alleges four claims for relief under various provisions of California law:
8             1. Failure to pay for all hours worked, violating California Labor Code § 218, FAC
9                 ¶¶ 74–86;
10            2. Failure to authorize and permit rest periods every four hours, violating California
11                Labor Code § 226.7, FAC ¶¶ 87–101;
12            3. Failure to pay all wages due at the time of termination from employment,
13                violating California Labor Code §§ 201–203, FAC ¶¶ 102–11; and
14            4. Unfair competition violations of California Business & Professions Code
15                §§ 17200 et seq., FAC ¶¶ 112–19.
16            Specifically, Plaintiff alleges that Defendants required Settlement Class Members to
17   stay within eyesight of trucks, answer calls, respond to messages, and stay out of residential
18   areas, even during their meal breaks.              Mot. at 14–15.       Because these requirements
19   effectively controlled and commanded the Settlement Class Members during these meal
20   break periods, Defendants did not provide a “duty free meal period” to the Settlement Class
21   Members as required by California law, triggering additional compensation requirements.
22   Id. Plaintiff also contends that Defendant Sysco San Diego, Inc.’s collective bargaining
23   agreement, which sets forth Defendant Sysco San Diego Inc.’s rest period policy, does not
24   provide for adequate rest periods under California law. Id. at 17.
25            Defendants deny all these allegations and have asserted several affirmative defenses
26   in response to Plaintiff’s claims. See generally ECF No. 16.
27
28   1
         Pin citations refer to the CM/ECF page numbers electronically stamped at the top of each page.

                                                          2
                                                                                           16-CV-1432 JLS (NLS)
1          The Parties conducted extensive discovery and litigation over three years related to
2    this matter. Mot. at 13–14. On December 19, 2018, the Parties attended a full-day
3    mediation, which resulted in the proposed settlement agreement currently before the Court
4    in this Motion.   Id. at 18.   In the unopposed Motion, Plaintiff requests an Order:
5    (1) conditionally certifying the proposed Settlement Class, as defined below;
6    (2) preliminarily approving the proposed settlement of $800,000; (3) approving Plaintiff
7    Rick Frieri as Class Representative; (4) appointing Plaintiff’s counsel, the Mara Law Firm,
8    PC, as class counsel; (5) approving ILYM Group, Inc. as the settlement administrator;
9    (6) approving the proposed notice and directing distribution of the notice and related
10   documents; and (7) setting a schedule for Final Approval. Mot. 19–22; 36.
11   II.   Settlement Terms
12         Plaintiff has submitted a comprehensive settlement document with approximately
13   twenty pages in terms, Joint Stipulation and Settlement Agreement (“Agreement”), Ex. 1,
14   ECF No. 76-2, and a six-page proposed class notice, Notice of Class Action Settlement
15   (“Notice”), Ex. A, ECF 76-2.         The settlement provides monetary relief but no
16   programmatic relief.
17         Defendant agrees to pay a maximum Gross Settlement Amount of $800,000. Mot.
18   at 11. From this amount will be deducted: (1) payments to Participating Class Members;
19   (2) settlement administration costs; (3) awards of attorneys’ fees and costs; (4) the class
20   representative enhanced payment; and (5) employee and employer payroll taxes on the
21   portion of the settlement payments to Participating Class Members deemed as wages. Id.
22   The Settlement Administrator will pay each Participating Class Member their share of the
23   net settlement amount, calculated as follows:
24                Each Participating Class Member will receive a proportionate
                  share of the Net Settlement Amount that is equal to (i) the
25
                  number of weeks he or she worked for Defendant in California
26                during the Class Period based on the Class data provided by
                  Defendant, divided by (ii) the total number of weeks worked by
27
                  all Participating Class Members based on the same Class data,
28                which is then multiplied by the Net Settlement Amount. One day

                                                  3
                                                                              16-CV-1432 JLS (NLS)
1                 worked in a given week for Defendant during the Class Period
                  will be credited as a week for purposes of this calculation.
2
                  Therefore, the value of each Class Member’s Individual
3                 Settlement Share ties directly to the amount of weeks that he or
                  she worked for Defendant in California.
4
5                 Each putative class member’s gross settlement award will be
                  apportioned as follows: 50% wages, 25% interest, and 25%
6
                  penalties. The amounts paid as wages shall be subject to all tax
7                 withholdings customarily made from an employee’s wages and
                  all other authorized and required withholdings and shall be
8
                  reported by W-2 forms. Payment of all amounts will be made
9                 subject to backup withholding unless a duly executed W-9 form
                  is received from the payee(s). The amounts paid as penalties and
10
                  interest shall be subject to all authorized and required
11                withholdings other than the tax withholdings customarily made
                  from employees’ wages and shall be reported by IRS 1099 forms.
12
                  Both the employer and employee share of payroll tax
13                withholdings shall be from each persons’ Individual Settlement
                  Share.
14
15   Agreement ¶¶ III.F.1–2. If any settlement checks remain uncashed 180 days after issuance,
16   the amount will be paid to the California State Controller Unclaimed Property Fund in
17   accordance with California Unclaimed Property Law. Id. ¶ III.I.10.
18                                         DISCUSSION
19   I.     Rule 23 Settlement Class Certification
20          Before granting preliminary approval of a class action settlement agreement, the
21   Court must first determine whether the proposed Settlement Class can be certified.
22   Amchem Prods. v. Windsor, 521 U.S. 591, 620 (1997) (indicating that a district court must
23   apply “undiluted, even heightened, attention [to class certification] in the settlement
24   context” to protect absentees).
25          Class actions are governed by Federal Rule of Civil Procedure 23. To certify a class,
26   Plaintiff must meet the four requirements of Rule 23(a). See Senne v. Kan. City Royals
27   Baseball Corp., 934 F.3d 918, 927 (9th Cir. 2019). Rule 23(a) allows class certification
28   only if:

                                                  4
                                                                               16-CV-1432 JLS (NLS)
1                 (1) the class is so numerous that joinder of all members is
                  impracticable;
2
3                 (2) there are questions of law or fact common to the class;
4
                  (3) the claims or defenses of the representative parties are typical
5                 of the claims or defenses of the class; and
6
                  (4) the representative parties will fairly and adequately protect
7                 the interests of the class.
8    Fed. R. Civ. P. 23(a). “[A] proposed class must also meet the requirements of one or more
9    of the ‘three different types of classes’ set forth in Rule 23(b).” Senne, 934 F.3d. at 927
10   (quoting Leyva v. Medline Indus., Inc., 716 F.3d 510, 512 (9th Cir. 2013)). Here, Plaintiff
11   seeks to certify the Settlement Class under subdivision Rule 23(b)(3), which permits
12   certification if (1) “questions of law or fact common to class members predominate over
13   any questions affecting only individual class members,” and (2) “a class action is superior
14   to other available methods for fairly and efficiently adjudicating the controversy.”
15         The Court addresses each of these requirements in turn.
16         A.     Rule 23(a)(1): Numerosity
17         Federal Rule of Civil Procedure 23(a)(1) requires that a class must be “so numerous
18   that joinder of all members is impracticable.” “‘[C]ourts generally find that the numerosity
19   factor is satisfied if the class comprises 40 or more members and will find that it has not
20   been satisfied when the class comprises 21 or fewer.’” Abdeljalil v. Gen. Elec. Capital
21   Corp., 306 F.R.D. 303, 308 (S.D. Cal. 2015) (quoting Celano v. Marriott Int’l, Inc., 242
22   F.R.D. 544, 549 (N.D. Cal. 2007)). Here, the proposed Settlement Class consists of
23   approximately 232 members. Mot. at 26. Accordingly, joinder of all members would be
24   impracticable for purposes of Rule 23(a)(1), and the numerosity requirement is satisfied.
25         B.     Rule 23(a)(2): Commonality
26         Federal Rule of Civil Procedure 23(a)(2) requires that there be “questions of law or
27   fact common to the class.” Commonality requires that “the class members ‘have suffered
28   the same injury.’” Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 349–50 (2011) (quoting

                                                   5
                                                                                 16-CV-1432 JLS (NLS)
1    Gen. Tel. Co. of Sw. v. Falcon, 457 U.S. 147, 157 (1982)). The common injury may arise
2    out of “shared legal issues with divergent factual predicates [or] a common core of salient
3    facts coupled with disparate legal remedies.” Hanlon v. Chrysler Corp., 150 F.3d 1011,
4    1019 (9th Cir. 1998), overruled on other grounds by Dukes, 564 U.S. 338 (alteration in
5    original).
6          Here, Plaintiff has defined the Settlement Class to encompass the employees
7    impacted by the allegedly illegal policies of Defendants. See Mot. at 27. Critically,
8    Plaintiff’s allegations center on the common questions of “whether Defendant Sysco San
9    Diego’s uniform policies deprived the Class of compliant rest periods and whether
10   Defendant Sysco San Diego’s uniform policies resulted in a failure to pay all wages owed
11   to Settlement Class Members,” which courts have held to be sufficient to establish
12   commonality. Id. (citing Dilts v. Penske Logistics, LLC, 267 F.R.D. 625, 633 (S.D. Cal.
13   2010)) (additional citations omitted). All common questions revolve around whether
14   Defendants’ policies potentially harmed every member of the Settlement Class.
15   Accordingly, it is appropriate for these issues to be adjudicated on a class-wide basis and
16   Rule 23(a)(2) is satisfied.
17         C.     Rule 23(a)(3): Typicality
18         To satisfy Federal Rule of Civil Procedure 23(a)(3), the named representative’s
19   claims must be typical of the claims of the Class. “Under the Rule’s permissive standards,
20   representative claims are ‘typical’ if they are reasonably coextensive with those of absent
21   class members; they need not be substantially identical.” Parsons v. Ryan, 754 F.3d 657,
22   685 (9th Cir. 2014). The test of typicality is “whether other members have the same or
23   similar injury, whether the action is based on conduct which is not unique to the named
24   plaintiffs, and whether other class members have been injured by the same course of
25   conduct.” Hanon v. Dataprods. Corp., 976 F.2d 497, 508 (9th Cir. 1992). “A court should
26   not certify a class if ‘there is a danger that absent class members will suffer if their
27   representative is preoccupied with defenses unique to it.’” Just Film, Inc. v. Buono, 847
28   F.3d 1108, 1116 (9th Cir. 2018) (quoting Hanon, 976 F.2d at 508).

                                                  6
                                                                              16-CV-1432 JLS (NLS)
1          Here, “Plaintiff Rick Frieri . . . is a former non-exempt driver of Defendant Sysco
2    San Diego, Inc,” Mot. at 9, whose claims allegedly arise out of the same policies and
3    practices as those pertaining to the proposed Settlement Class. Id. at 27. Plaintiff and
4    Settlement Class Members allegedly suffered the same injuries related to Defendants’
5    policies and practices. Id. The Court finds Plaintiff’s claims are typical of the claims of
6    the Settlement Class Members and thus satisfies Rule 23(a)(3).
7          D.     Rule23(a)(4): Adequacy
8          Federal Rule of Civil Procedure 23(a)(4) requires that the named representative
9    fairly and adequately protect the interests of the class. “This requirement is rooted in
10   due-process concerns—‘absent class members must be afforded adequate representation
11   before entry of a judgment which binds them.’” Radcliffe v. Experian Info. Sols. Inc., 715
12   F.3d 1157 (9th Cir. 2013) (quoting Hanlon, 150 F.3d at 1020). The adequacy test asks
13   “two questions: ‘(1) do the named plaintiffs and their counsel have any conflicts of interest
14   with other class members and (2) will the named plaintiffs and their counsel prosecute the
15   action vigorously on behalf of the class?’” In re Hyundai & Kia Fuel Economy Litig., 926
16   F.3d 539, 566 (9th Cir. 2019) (quoting Hanlon, 150 F.3d at 1020).
17         Here, there is no reason to believe that Plaintiff and Class Counsel have any conflict
18   of interest with Settlement Class Members. Plaintiff’s claims are consistent with those of
19   the remainder of the nonexempt employee drivers he seeks to represent. Mot. at 27.
20   Further, there is no evidence in the record to indicate a conflict and all members of the
21   proposed Settlement Class—including Plaintiff and Counsel—“share a common interest in
22   challenging the legality of the alleged policies and procedures on which the claims are
23   based.” Id. at 20.
24         There is also no reason to believe that Plaintiff and Class Counsel have failed
25   vigorously to investigate and litigate this case. Plaintiff has retained competent counsel
26   who has engaged in extensive discovery, motion practice, and negotiation to arrive at the
27   Proposed Settlement. See id. at 10–18. Moreover, Class Counsel has significant class
28   action litigation experience, is knowledgeable about this area of law, and continues to

                                                   7
                                                                                16-CV-1432 JLS (NLS)
1    commit its resources to furthering the interests of the class. See id. at 28; see also Mara
2    Decl. at 2–3. Accordingly, the Court finds that Plaintiff and Class Counsel adequately
3    represent Settlement Class Members and Rule 23(a)(4)’s adequacy requirement is met.
4          E.     Rule 23(b)(3)
5          Federal Rule of Civil Procedure 23(b)(3) permits certification if “questions of law
6    or fact common to class members predominate over any questions affecting only individual
7    class members,” and “a class action is superior to other available methods for fairly and
8    efficiently adjudicating the controversy.”
9                 1.    Predominance
10         “The Rule 23(b)(3) predominance inquiry tests whether the proposed classes are
11   sufficiently cohesive to warrant adjudication by representation.” Amchem, 521 U.S. at 623.
12   “Rule 23(b)(3) focuses on the relationship between the common and individual issues.”
13   Hanlon, 150 F.3d at 1022.
14         Here, “the major issues of whether Defendant Sysco San Diego provided timely and
15   duty-free meal and rest periods to Plaintiff and the Class and paid the correct overtime
16   compensation stem from what Plaintiff claims are uniform policies.” Mot. at 29. More
17   specifically, the common issues include, but are not limited to:
18                whether it is unlawful for drivers to be deprived of wages when
                  drivers are required to: (1) keep their push-to-talk phones with
19
                  them and be ready to answer them at all times; (2) answer alerts
20                that come through their on-board computer systems within ten
                  (10) minutes; (3) keep the truck they are driving within their
21
                  eyesight at all times during their shift; and (4) refrain from
22                parking in residential areas.
23   ECF No. 52-1 at 26. Further, for purposes of settlement, class members are not required
24   to prove any evidentiary or factual issues that could arise in litigation. Accordingly, the
25   predominance requirement of Rule 23(b)(3) is satisfied.
26                2.    Superiority
27         The final requirement for certification pursuant to Federal Rule of Civil Procedure
28   23(b)(3) is “that a class action [be] superior to other available methods for fairly and

                                                  8
                                                                              16-CV-1432 JLS (NLS)
1    efficiently adjudicating the controversy.” The superiority inquiry requires the Court to
2    consider the four factors listed in Rule 23(b)(3):
3                 (A)    the class members’ interests in individually controlling the
                         prosecution or defense of separate actions;
4
5                 (B)    the extent and nature of any litigation concerning the
                         controversy already begun by or against class members;
6
7                 (C)    the desirability or undesirability of concentrating the
                         litigation of the claims in the particular forum; and
8
9                 (D)    the likely difficulties in managing a class action.
10   See also Zinser v. Accufix Research Inst., Inc., 253 F.3d 1180, 1190 (9th Cir. 2001). A
11   court need not consider the fourth factor, however, when certification is solely for the
12   purpose of settlement. See In re Hyundai, 926 F.3d at 558 (“[I]n deciding whether to certify
13   a settlement-only class, ‘a district court need not inquire whether the case, if tried, would
14   present intractable management problems.’” (quoting Amchem, 521 U.S. at 620)).
15         The superiority inquiry focuses “‘on the efficiency and economy elements of the
16   class action so that cases allowed under [Rule 23(b)(3)] are those that can be adjudicated
17   most profitably on a representative basis.’” Zinser, 253 F.3d at 1190 (quoting 7A Charles
18   Alan Wright & Arthur R. Miller, Federal Practice and Procedure §1780, at 562 (2d ed.
19   1986)). A district court has “broad discretion” in determining whether class treatment is
20   superior. Kamm v. Cal. City Dev. Co., 509 F.2d 205, 210 (9th Cir. 1975).
21         Here, all the Settlement Class Members’ claims involve the same issues arising from
22   the same factual bases. See ECF No. 52-1 at 29. There is nothing in the record to indicate
23   that any Settlement Class Member expressed an interest in controlling the prosecution by
24   filing an independent action. Id. Further, no other litigation has been initiated. Id. Finally,
25   “[a]lternative methods of resolution would be individual claims for relatively small
26   amount[s] of damages . . . [and] ‘would prove uneconomic for potential plaintiffs because
27   litigation costs would dwarf potential recovery.’” Mot. at 29 (quoting Hanlon, 150 F.3d at
28   1023) (internal quotation marks omitted). The interests of the Settlement Class Members

                                                    9
                                                                                 16-CV-1432 JLS (NLS)
1    in individually controlling the litigation are minimal, especially given the same
2    broad-based policies and practices would be at issue. In light of the above, the Court finds
3    class treatment is the superior method of adjudicating this controversy. The superiority
4    requirement of Rule 23(b)(3) therefore is met.
5          F.     Settlement Class Certification
6          For the reasons stated above, the Court finds certification of the Settlement Class
7    proper under Rule 23(a) and 23(b)(3). Accordingly, the Court CERTIFIES the Settlement
8    Class for settlement purposes only.
9    II.   Rule 23 Preliminary Fairness Determination
10         Having certified the Settlement Class, the Court must next make a preliminary
11   determination as to whether the proposed settlement is “fair, reasonable, and adequate”
12   pursuant to Federal Rule of Civil Procedure 23(e). Relevant factors to this determination
13   include:
14                The strength of the plaintiffs’ case; the risk, expense, complexity,
                  and likely duration of further litigation; the risk of maintaining
15
                  class action status throughout the trial; the amount offered in
16                settlement; the extent of discovery completed and the stage of the
                  proceedings; the experience and views of counsel; the presence
17
                  of a governmental participant; and the reaction of the class
18                members to the proposed settlement.
19   Hanlon, 150 F.3d at 1026 (citing Torrisi v. Tucson Elec. Power Co., 8 F.3d 1370, 1375
20   (9th Cir. 1993)). Furthermore, due to the “dangers of collusion between class counsel and
21   the defendant, as well as the need for additional protections when the settlement is not
22   negotiated by a court designated class representative,” any “settlement approval that takes
23   place prior to formal class certification requires a higher standard of fairness.”          Id.
24   Additionally, the Court must consider Class Counsel’s attorney fees and the Class
25   Representative payment.
26   ///
27   ///
28   ///

                                                   10
                                                                                 16-CV-1432 JLS (NLS)
1          A.     Rule 23(e) Factors
2                 1.    Strength of Plaintiff’s Case
3          To succeed on the merits, Plaintiff would have to prove that Defendants actually
4    engaged in the practices and policies alleged in the FAC and that those practices and
5    policies violated the law. Defendants deny all allegations of wrongdoing. See generally
6    ECF No. 16. Plaintiff estimates Defendants’ maximum potential liability exposure on the
7    underlying Labor Code claims to be approximately $4,468,218. Mot. at 34. Although the
8    proposed settlement amount of $800,000 represents less than twenty percent of
9    Defendants’ maximum liability exposure, there is no guarantee that—even if Plaintiff were
10   to prevail on the merits—he would be awarded the entirety of what he seeks. Id. at 34–35.
11   Moreover, the Agreement is the product of arms-length negotiations between capable
12   opponents to which the Ninth Circuit grants deference. Id. at 32 (citing Rodriguez v. West
13   Publ’g Corp., 563 F.3d 948, 965 (9th Cir. 2009).         Considering the Parties staunch
14   disagreement regarding liability and that a neutral third-party proposed the terms of the
15   Agreement, the Court finds that this factor weighs in favor of the $800,000 settlement being
16   fair, reasonable, and adequate.
17                2.    Risk, Expense, Complexity, and Likely Duration of Further Litigation
18         Were the case to proceed to further litigation rather than settlement, the Parties
19   would each bear substantial risk and a strong likelihood of protracted and contentious
20   litigation. Even though the Parties have agreed to settle this action, they fundamentally
21   disagree regarding the validity of Plaintiff’s claims. Additionally, Plaintiff points to
22   numerous obstacles to recovery, including certification of both proposed classes, surviving
23   motions for summary judgment, and the challenge of winning on the merits at trial. Id. at
24   34–35. Defendant continues to dispute all aspects of Plaintiff’s claims, including class
25   certification absent the Agreement, suggesting vigorous and costly litigation if the action
26   continues. In light of these realities, the Court finds this factor weighs in favor of the
27   settlement being fair, reasonable, and adequate.
28   ///

                                                  11
                                                                               16-CV-1432 JLS (NLS)
1                 3.     Risk of Maintaining Class Action Status Through Trial
2          The Parties dispute whether the classes can be validly certified in the absence of the
3    Agreement. Implicit in this disagreement is the likelihood of initial challenges to class
4    certification and the potential for decertification motions even if class status is granted.
5    Weighed against the fact that Defendant does not oppose a finding that the class elements
6    are met for purposes of this settlement, this factor also weighs in favor of the settlement
7    being fair, reasonable, and adequate.
8                 4.     Amount Offered in Settlement
9          Defendants have offered to pay $800,000 to settle this lawsuit. Id. at 9. As noted
10   above, this represents less than twenty percent of Defendants’ maximum exposure at trial.
11   However, Plaintiff recognizes that he is unlikely to be awarded the maximum exposure
12   amount. Id. at 34–35. Furthermore, relying on the Court’s tentative ruling disfavoring
13   certification of one of the classes, Plaintiff expresses doubts that he could prevail in class
14   certification for both proposed classes. See id. at 16–17, 34. Plaintiff, accordingly,
15   discounted his exposure analysis to arrive at the agreed-upon settlement terms. See id. at
16   35. Considering these facts, the Court finds this factor also weighs in favor of the
17   settlement being fair, reasonable, and adequate.
18                5.     Extent of Discovery Completed and Stage of Proceedings
19         Prior to the agreed-upon settlement, the Parties engaged in substantial discovery,
20   including “written discovery that resulted in thousands of pages of documents and two
21   depositions.” Id. at 32; see also id. at 13–14. The Parties also engaged in substantial
22   motion practice throughout the litigation. See id. at 10–13. Finally, the Parties engaged
23   the neutral third-party mediator who, after a full-day mediation attended by both Parties,
24   proposed the settlement agreement currently before the Court. Id. at 18. Both Parties were
25   able to learn significant information about the facts and law applicable to this case through
26   discovery and independent investigation. Accordingly, it appears the Parties have entered
27   into the Agreement with a strong working knowledge of the relevant facts, law, and
28   ///

                                                   12
                                                                                 16-CV-1432 JLS (NLS)
1    strengths and weaknesses of their claims and defenses. Given all of the above, this factor
2    weighs in favor of the proposed settlement being fair, reasonable, and adequate.
3                 6.     Experience and Views of Counsel
4          “In considering the adequacy of the terms of a settlement, the trial court is entitled
5    to, and should, rely upon the judgment of experienced counsel for the parties.” Barbosa v.
6    Cargill Meat Sols. Corp., 297 F.R.D. 431, 447 (E.D. Cal. 2013) (citing Nat’l Rural
7    Telecomm. Coop. v. DIRECTV, Inc., 221 F.R.D. 523, 528 (C.D. Cal. 2004)). Here, Class
8    Counsel believes the Agreement is fair, reasonable, adequate, and in the best interest of the
9    Settlement Class. Mot. at 32; Agreement ¶ II.E. Furthermore, the presumption of
10   reasonableness is warranted in this case based on Class Counsel’s expertise in complex
11   litigation, familiarity with the relevant facts and law, and significant experience negotiating
12   other class and collective action settlements. Given the foregoing, and according the
13   appropriate weight to the judgment of experienced counsel, this factor weighs in favor of
14   the proposed settlement being fair, reasonable, and adequate.
15         B.     Payment Provisions
16                1.     Settlement Attorneys’ Fees Provision
17         In the Ninth Circuit, a “district court ‘has discretion to apply either the lodestar
18   method or the percentage-of-the-fund method in calculating a fee award.’” Stetson v.
19   Grissom, 821 F.3d 1157, 1165 (9th Cir. 2016) (quoting Fischel v. Equitable Life Assurance
20   Soc’y, 307 F.3d 997, 1006 (9th Cir. 2002)). When applying the percentage-of-the-fund
21   method, twenty-five percent is the “benchmark” award amount, “which the district court
22   may ‘adjust[ ] upward or downward to account for any unusual circumstances involved in
23   the case.’” Id. (quoting Fischel, 307 F.3d at 1006). “Reasonableness is the goal, and
24   mechanical or formulaic application of either method, where it yields an unreasonable
25   result, can be an abuse of discretion.” Fischel, 307 F.3d at 1007.
26         Here, the Agreement specifies that Defendants will not oppose Class Counsel’s
27   request to the Court for approval of attorneys’ fees in the amount equal to thirty percent of
28   the Gross Settlement Amount ($240,000 of $800,000) and litigation costs not to exceed

                                                   13
                                                                                 16-CV-1432 JLS (NLS)
1    $75,000. Agreement ¶¶ I.C, I.L. Although this request does exceed the “benchmark” of
2    twenty-five percent, at this stage, the Court preliminarily concludes that this amount is
3    reasonable. See, e.g., Vasquez v. Coast Valley Roofing, Inc., 266 F.R.D. 482, 491 (E.D.
4    Cal. 2010).
5                  2.    Class Representative General Release Payment
6          The Ninth Circuit recognizes that named plaintiffs in class action litigation are
7    eligible for reasonable incentive payments. Staton v. Boeing Co., 327 F.3d 938, 977 (9th
8    Cir. 2003). The district court must evaluate each incentive award individually, using
9    “‘relevant factors includ[ing] the actions the plaintiff has taken to protect the interests of
10   the class, the degree to which the class has benefitted from those actions, . . . the amount
11   of time and effort the plaintiff expended in pursuing the litigation . . . and reasonabl[e]
12   fear[s of] workplace retaliation.’” Id. (alterations in original) (quoting Cook v. Niedert,
13   142 F.3d 1004, 1016 (7th Cir. 1998)). Additionally, district courts must consider the
14   proportionality of the incentive payment in relation to the settlement payments to be paid
15   to other class members. See Radcliffe, 715 F.3d at 1163–65. Nonetheless, a $5,000
16   incentive payment to a representative in a class action has been held to be presumptively
17   reasonable. See Bellinghausen v. Tractor Supply Co., 306 F.R.D. 245, 266–67 (N.D. Cal.
18   2015).
19         In this case, the Agreement provides for a $10,000 “General Release Payment” to
20   Plaintiff Rick Frieri to be paid from the gross settlement amount in addition to his
21   individual settlement share. Agreement ¶ III.G.1. This additional compensation is sought
22   because Plaintiff Frieri’s “release . . . is broader than the claims released by Participating
23   Class Members,” although he does not relinquish his claims in another lawsuit against
24   Defendants. Id.; see also id. ¶ III.K. A general release by a class representative is often
25   coupled with an incentive payment in class action settlements. See, e.g., Santiago v. Del.
26   N. Cos. Sportserv., Inc., No. 15-cv-2269-JAH-WVG, 2017 WL 11421365 (S.D. Cal. June
27   12, 2017); Aguayo v. Oldenkamp Trucking, No. F04-6279 AWI LJO, 2006 WL 3020943
28   (E.D. Cal. Oct. 17, 2006). Plaintiff claims that the payment is further justified because he

                                                   14
                                                                                 16-CV-1432 JLS (NLS)
1    may have suffered financial consequences had the case been lost and because he may suffer
2    the loss of future employment opportunities due to his participation in this lawsuit. Mot.
3    at 20–21. At this stage, the Court preliminarily approves the proposed $10,000 General
4    Release Payment to Plaintiff.2
5           C.      Preliminary Approval of Class Settlement
6           For the reasons stated above, the Court GRANTS Plaintiff’s Unopposed Motion for
7    Preliminary Approval of Class Settlement regarding the Settlement Agreement.
8    III.   Notice of Class Certification and Settlement
9           Under Federal Rule of Civil Procedure 23(c)(2)(B), “[f]or any class certified under
10   Rule 23(b)(3) the court must direct to class members the best notice that is practicable
11   under the circumstances, including individual notice to all members who can be identified
12   through reasonable effort.”          Because the Court has determined that certification is
13   appropriate under Rule 23(b)(3), the mandatory notice procedures required by Rule
14   23(c)(2)(B) must be followed.
15          Where there is a class settlement, Federal Rule of Procedure 23(e)(1) requires the
16   Court to “direct notice in a reasonable manner to all class members who would be bound
17   by the proposal.” “Notice is satisfactory if it ‘generally describes the terms of the
18   settlement in sufficient detail to alert those with adverse viewpoints to investigate and to
19   come forward and be heard.’” Rodriguez v. W. Publ’g Corp., 563 F.3d 948, 962 (9th Cir.
20   2009) (quoting Churchill Vill., LLC v. Gen. Elec., 361 F.3d 566, 575 (9th Cir. 2004)); see
21   also Grunin v. Int’l House of Pancakes, 513 F.2d 114, 120 (8th Cir. 1975) (“[T]he
22   mechanics of the notice process are left to the discretion of the court subject only to the
23   broad ‘reasonableness’ standards imposed by due process.”).
24          Here, the Parties have agreed to have the Settlement Administrator notify the
25
26
     2
       Before final approval of the Class Representative Award, the Court requests that Plaintiff provide
27   documentation detailing the time and effort Plaintiff expended in pursuit of this litigation and the actions
28   Plaintiff took to benefit the Settlement Class in its motion for final approval. Without such information,
     the Court may lower the requested Class Representative Award.

                                                         15
                                                                                            16-CV-1432 JLS (NLS)
1    Settlement Class Members in writing by mailing each class member a Notice of Class
2    Action Settlement to their respective last known addresses provided by Defendants via first
3    class regular U.S. Mail. Agreement ¶ III.I.2; see generally Notice. Defendants will provide
4    the Settlement Administrator an electronic database (“Class Database”) containing the
5    personal identifying information, including name and address of each class member, and
6    the relevant information necessary for calculating the settlement amount for each class
7    member, including their hire and termination dates and total weeks worked during the Class
8    Period. Id. For missing addresses or returned mail, Class Counsel will conduct skip traces
9    to attempt to find current addresses for those class members. Id.
10         The proposed Notice explains:
11                (i) the nature of the action; (ii) the definition of the class certified;
                  (iii) the class claims, issues, or defenses; (iv) that a class member
12
                  may enter an appearance through counsel if the member so
13                desires; (v) that the court will exclude from the class any member
                  who requests exclusion; (vi) the time and manner for requesting
14
                  exclusion; and (vii) the binding effect of a class judgment on
15                class members under Rule 23(c)(3).
16   Mot. at 35–36. Having thoroughly reviewed the jointly drafted Notice, the Court finds that
17   the method and content of the Notice complies with Rule 23. Accordingly, the Court
18   approves Plaintiff’s proposed notification plan.
19                                          CONCLUSION
20         For the reasons stated above, the Court GRANTS Plaintiff’s Motion for Preliminary
21   Approval of Class Action Settlement (ECF No. 76). The Court ORDERS as follows:
22         1.     PRELIMINARY            APPROVAL           OF     PROPOSED           SETTLEMENT
23   AGREEMENT: The Settlement Agreement is preliminarily approved as fair, reasonable,
24   and adequate pursuant to Federal Rule of Civil Procedure 23(e).
25         2.     PRELIMINARY CLASS CERTIFICATION: Pursuant to Federal Rule of
26   Civil Procedure 23(b)(3), the action is preliminarily certified, for settlement purposes only,
27   as a class action on behalf of the following Settlement Class Members with respect to the
28   claims asserted in this Action:

                                                     16
                                                                                      16-CV-1432 JLS (NLS)
1                 Class: All persons within the State of California who are or were
                  employed by Sysco San Diego, Inc. in the State of California at
2
                  any time as a truck driver from April 11, 2012, through the date
3                 the Court enters an order granting Preliminary Approval or
                  February 17, 2019, whichever occurs first.
4
5          3.     CLASS         REPRESENTATIVE,               CLASS        COUNSEL,           AND
6    SETTLEMENT ADMINISTRATOR: Pursuant to Federal Rule of Civil Procedure 23,
7    the Court preliminarily certifies, for settlement purposes only, Plaintiff Rick Frieri as Class
8    Representative, and David Mara, Jill Vecchi, and Matthew Crawford of Mara Law Firm,
9    PC as Class Counsel. Additionally, the Court approves and appoints ILYM Group, Inc. as
10   Settlement Administrator.
11         4.     NOTICE: The Court approves the form and substance of the proposed notice
12   set forth in the Settlement Agreement attached as Exhibit 1 and the Notice attached as
13   Exhibit A to the Mara Declaration. Exs. 1 & A, ECF No. 76-2. The form and method for
14   notifying Settlement Class Members of the Settlement and its terms and conditions satisfies
15   the requirements of Federal Rules of Civil Procedure 23(c)(2)(B) and 23(e).
16         The Court finds that the Notice Procedure submitted by the Parties constitutes the
17   best notice practicable under the circumstances. As provided in the Settlement Agreement,
18   the Settlement Administrator SHALL PROVIDE notice to Settlement Class Members and
19   respond to class member inquiries.
20         Within ten (10) business days of the date of this Preliminary Approval Order,
21   Defendant SHALL provide the Settlement Administrator with the Class Database and
22   within seventeen (17) days of this Order, the Parties SHALL DISSEMINATE the Notice
23   in the form attached as Exhibit A and in the manner and form provided in the Settlement
24   Agreement.
25         5.     FINAL APPROVAL HEARING: The Court shall conduct a Final Approval
26   Hearing on March 26, 2020 at 1:30 p.m. at 221 W. Broadway, Courtroom 4D, 4th Floor,
27   San Diego, CA 92101, to consider:
28   ///

                                                   17
                                                                                 16-CV-1432 JLS (NLS)
1          a.     the fairness, reasonableness, and adequacy of the proposed settlement;
           b.     Plaintiff’s request for the award of attorneys’ fees and costs;
2
           c.     the Class Representative enhancement;
3          d.     dismissal with prejudice of the class action with respect to Defendants; and
           e.     the entry of final judgment in this action.
4
5          At the Final Approval Hearing, the Parties shall also be prepared to update the Court
6    on any new developments since the filing of the motion, including any untimely submitted
7    opt-outs, objections, and claims, or any other issues as the Court deems appropriate.
8          The date and time of the Final Approval Hearing shall be included in the Notice to
9    be mailed to all class members.
10         6.     MOTION       FOR      FINAL      APPROVAL         OF    CLASS       ACTION
11   SETTLEMENT: No later than twenty-one (21) days before the Final Approval Hearing,
12   the Parties shall file a Motion for Final Approval of Class Action Settlement. The Motion
13   shall include and address any objections received as of the filing date. In addition to the
14   class certification and settlement fairness factors, the motion shall address the number of
15   putative Settlement Class Members who have opted out and the corresponding number of
16   claims.
17         7.     APPLICATION FOR ATTORNEYS’ FEES, COSTS, AND CLASS
18   REPRESENTATIVE GENERAL RELEASE PAYMENT: No later than twenty-one
19   (21) days before the Final Approval Hearing, Class Counsel shall file an application for
20   attorneys’ fees, costs, and the class representative service award. Class Counsel shall
21   provide documentation detailing the number of hours incurred by attorneys in litigating
22   this action, supported by detailed time records, as well as hourly compensation to which
23   those attorneys are reasonably entitled. Class Counsel should address the appropriateness
24   of any upward or downward departure in the lodestar calculation, or a departure from the
25   benchmark in a percentage-of-the-fund approach to awarding attorney fees. Class Counsel
26   should also address the factors detailed above regarding the Class Representative General
27   Release Payment to justify any deviation from the Court’s preliminarily approved award.
28   Class Counsel should be prepared to address any questions the Court may have regarding

                                                 18
                                                                              16-CV-1432 JLS (NLS)
1    the application for fees at the Final Approval Hearing.
2          8.     MISCELLANEOUS PROVISIONS: In the event the proposed settlement
3    is not consummated for any reason, the conditional class certification shall be of no further
4    force or effect. Should the settlement not become final, the fact that the Parties were willing
5    to stipulate to class certification as part of the settlement shall have no bearing on, nor be
6    admissible in connection with, the issue of whether a class should be certified in a
7    non-settlement context.
8          9.     SCHEDULE: The following is the schedule for further proceedings:
9     EVENT                              DATE
10    Defendant to Deliver Class List to Within 10 days of the date of this Order
      Settlement Administrator
11
      Settlement Administrator to Send Notice to Within 17 days of the date of this Order
12    Class Members
13    Last Day for Class Members to File No later than 45 days from the date of
      Request for Exclusion from Settlement mailing the Notice
14
      Last Day for Class Members to File No later than 45 days from the date of
15    Objections to the Settlement       mailing the Notice
16    Last Day for Class Members to File Notice No later than 15 days before the Final
17    of Intention to Appear at Final Approval Approval Hearing
      Hearing
18
      Parties to File Motion for Final Approval         No later than 21 days before the Final
19                                                      Approval Hearing
20    Class Counsel to File Motion for No later than 21 days before the Final
      Attorneys’ Fees and Costs and Incentive Approval Hearing
21
      Fees
22    Parties to file response to objections, if any, No later than 7 days before the Final
23    filed by Class Members                          Approval Hearing
24    Final Approval Hearing                            March 26, 2020 at 1:30 p.m.
25         IT IS SO ORDERED.
26   Dated: December 2, 2019
27
28

                                                   19
                                                                                 16-CV-1432 JLS (NLS)
